UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to COLORADO INCOME HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Colorado 46-2856085 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) 7 SUITE 205 LITTLETON, CO80122 Telephone: 303-539-3000 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) MICHAEL BONN 7 SUITE 205 LITTLETON, CO80122 Telephone: 303-539-3000 (Name, Address, and Telephone Number for Agent of Service) Copies of all communications to: BRUNSON CHANDLER & JONES 175 South Main St., 15th Floor Salt Lake City, UT 84111 Telephone:(801) 303-5730 Facsimile:(801) 355-5005 If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filero Accelerated Filero Non-accelerated filer (do not check if smaller reporting company)o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 15, 2014, there were outstanding 1,000,000 shares of the issuer’s common stock, par value $0.001 per share. Colorado Income Holdings Inc. Colorado Income Holdings, Inc. Form 10-Q for the quarter ended March 31, 2014 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 10 Item4. Controls and Procedures 10 PART 2 - OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 10 Item3. Defaults Upon Senior Securities 10 Item4. Mine Safety Disclosures 10 Item5. Other Information 10 Item6. Exhibits 11 Signatures 11 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Colorado Income Holdings, Inc. (A Development Stage Company) BALANCE SHEET (Unaudited) (Audited) March 31, June 30, ASSETS Current assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Stockholders' Equity (Deficit) Common stock, $0.001 par value; 50,000,000 shares authorized; 1,000,000 issued and outstanding Additional paid-in capital Accumulated earnings (Deficit) during Development Stage (293,000 ) - Net Income ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements Colorado Income Holdings, Inc. (A Development Stage Company) Statement of Operations and (Loss) (UNAUDITED) Three months ended March 31, Nine months ended March 31, May 23, 2013 (Inception) through March 31, Revenue $
